 

[image_001.jpg] 

October 10, 2016

 

This agreement is made between:

 

XFit Brands, Inc (hereinafter referred to as the “Corporation”) of the first
part

 

- and -

 

James Bateman of the City of Madison in the State of Mississippi (hereafter
referred to as the “Executive”) of the second part

 

Whereas the Corporation has determined to employ James Bateman as President -
Sports and member of the Board of Directors of the Corporation effective as of
the Employment Commencement Date (as defined below), reporting to the Chief
Executive Officer of the Corporation; and

 

Whereas the Corporation and the Executive have agreed to enter into this
Employment Agreement (hereinafter referred to as the “Agreement”) to formalize
in writing the terms and conditions reached between them governing the
Executive’s employment and agreement with the Company;

 

Now, therefore, in consideration of the covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, the parties hereto,
intending to be legally bound, agree as follows:

 

COMMENCEMENT AND TERM

 

The term of the Executive’s employment under this Agreement commences
immediately following the closing of the Asset Purchase Agreement of even date
herewith between the Corporation and Environmental Turf Services, LLC (the
“Employment Commencement Date”) and shall continue until June 30, 2019 unless
terminated pursuant to this Agreement as herein provided. This Agreement shall
renew thereafter on an annual basis beginning July 1, 2019 and for every
successive year thereafter unless the parties invoke the provisions herein
provided. Either Party shall provide written notice to the other Party if the
former elects not to renew this Agreement, however, the exercising Party shall
provide said written notice on or before 60 (sixty) days prior to the
commencement of the renewal period.

 

EMPLOYMENT

 

Subject to the terms and conditions hereof, the Executive shall be employed by
the Corporation as President – Sports effective as of the above date and shall
perform such duties and exercise such powers and responsibilities as are
typically associated with such title.

 

The Executive agrees to dedicate 100% of his available time and attention to the
business and affairs of the Corporation and to discharge the responsibilities
assigned to the Executive. Anything herein to the contrary notwithstanding,
nothing shall preclude the Executive from (i) serving, as a
director/officer/advisor of non-competing businesses, (ii) serving on the boards
of directors/ advisors of one or more non-competing business, trade associations
and/or charitable organizations, (iii) engaging in charitable activities and
community affairs, and (iv) managing his personal investments and affairs.

 

   

  

 

[image_001.jpg]

 

REMUNERATION

 

Base Salary. During the first calendar year of employment, the Corporation shall
pay the Executive a base salary (the “Base Salary”) payable monthly in arrears.
The Base Salary shall be $72,000 per year and begin immediately upon the
Employment Commencement Date.

 

Bonus. The Corporation shall pay the Executive a performance bonus (the “Bonus”)
equivalent to $0.05 (five cents) per square foot of surface placements (the
“EnviroTurf Business”), immediately upon completion of any install. The
Corporation shall also pay to the Executive 2% of Net Sales (defined as Gross
Sales less Discounts) directly generated by the Executive on the sale of any
other product in the XFit Brand Portfolio. The Corporation shall also pay to the
Executive any equity bonus (the “Equity Kicker”) equivalent to 100,000 shares of
common stock or share-based equivalents (subject to adjustments for share splits
and recapitalizations) for each $5,000,000 in Net Sales of the EnviroTurf
business achieved.

 

Equity Incentive. The Executive will be provided an equity incentive of
1,000,000 shares of Common Stock of the Corporation following the successful
sales and collection of $5,000,000 in in Net Sales in the EnviroTurf Business.
In an effort to support the Executive’s ability to achieve this Equity
Incentive, the Corporation agrees to fund the EnviroTurf Business with $500,000
within 75 days of the Employment Commencement Date in accordance with the Use of
Proceeds provided to the Executive concurrent with the execution of this
Agreement.

 

Benefits. The Executive shall be entitled to participate in all of the
Corporation’s benefit plans made generally available to the employees and senior
executives of the Corporation, in accordance with the terms of such plans
including participation in XFit Brands Medical, Dental and other Health
programs. The Executive’s participation in the Corporation’s benefit plan is
subject to the terms, conditions and limitations contained in the applicable
benefit plan documents. All forms of compensation and benefits are subject to
applicable reductions to reflect statutory withholdings for federal, state, and
local payroll taxes. Additional benefits are outlined in the Employee Handbook,
a copy of which you will be given upon commencement of employment.

 

Vacation. The Executive shall be entitled to (3) three weeks vacation with pay
annually. Such vacation shall be taken at a time acceptable to the Corporation
with regard to its operations.

 

Expenses. Consistent with its corporate policies as established from time to
time, the Corporation agrees to reimburse the Executive for all expenses
reasonably incurred in connection with the performance of his duties upon being
provided with proper vouchers or receipts.

 

Taxes. The Executive shall be responsible to pay for all federal, state,
provincial and local taxes assessed on any income received from the Executive
under this Agreement, which are over and above the amounts that may be deducted
and remitted on the Executive’s behalf by the Company.

 

Performance Equity Incentive. The Executive shall be 100% eligible to
participate in any ESOP programs consistent with the C-level annual equity
compensation or incentives.

 

   

  

 

[image_001.jpg]

 

COVENANTS OF THE PARTIES

 

The Executive acknowledges that in the course of carrying out, performing and
fulfilling his obligations to the Corporation hereunder, the Executive will have
access to and will be entrusted with information that would reasonably be
considered confidential to the Corporation, the disclosure of which to
competitors of the Corporation or to the general public will be highly
detrimental to the best interests of the Corporation. Except as may be required
in the course of carrying out his duties hereunder, the Executive covenants and
agrees that he will not disclose, for the duration of this Agreement any such
information to any person, other than to the directors, officers, employees or
agents of the Corporation that have a need to know such information, nor shall
the Executive use or exploit, directly or indirectly, such information for any
purpose other than for the purposes of the Corporation, nor will he disclose nor
use for any purpose, other than for those of the Corporation, any other
information which he may during his employment with respect to the business and
affairs of the Corporation or otherwise.

 

The Executive acknowledges and agrees that all right, title and interest in and
to any information, trade secrets, advances, discoveries, improvements, research
materials and data bases made or conceived by the Executive during his
employment relating to the business or affairs of the Corporation, shall belong
to the Corporation. Any business opportunities related to the business of the
Corporation which become known to the Executive during his employment hereunder
must be fully disclosed and made available to the Corporation by the Executive,
and the Executive agrees not to take or attempt to take any action if the result
would be to divert from the Corporation any opportunity which is within the
scope of its business.

 

The Executive will not at any time, without the prior written consent of the
Corporation, during the Term of this Agreement and after the expiration or
termination of the Executive’s employment so long as Executive is receiving
bargained for consideration which is defined as Base Salary plus any annual
incentives, either individually or in partnership, jointly or in conjunction
with any person or persons, firm, association, syndicate, company or
corporation, directly or indirectly engage in, carry on or otherwise have any
interest in, advise, or permit the Executive’s name to be used in connection
with, any business which is directly competitive to the Business, or which
provides generally the same services as the Business; or solicit, interfere
with, accept any business from or render any services to anyone whom Executive
knows or should have reason to know is a client or a prospective client of the
Corporation.

 

The Executive will comply with all applicable securities laws and any policies
of the Corporation in effect with respect to transactions in securities of the
Corporation.

 

The Executive shall not disparage the Corporation or any of its affiliates,
directors, officers, employees or other representatives in any manner and shall
in all respects avoid any negative criticism of the Corporation.

 

   

  

 

[image_001.jpg]

 

The Executive acknowledges and agrees that in the event of a breach of the
covenants, provisions and restrictions in this section, the Corporation’s remedy
in the form of monetary damages will be inadequate and that the Corporation
shall be, and is hereby, authorized and entitled, in addition to all other
rights and remedies available to it, to apply for and obtain from a court of
competent jurisdiction interim and permanent injunctive relief and an accounting
of all profits and benefits arising out of such breach.

 

Each and every provision of these Sections in “Covenants of the Parties”
hereunder shall survive the termination or expiration of this Agreement or the
Executive’s employment hereunder.

 

TERMINATION OF EMPLOYMENT

 

The Corporation may terminate this Agreement and the Executive’s employment
hereunder without payment of any compensation, other than as set forth in this
Agreement, either by way of anticipated earnings or damages of any kind, at any
time by delivery of a Notice of Termination to the Executive for any of the
following reasons

 

  (i) the Executive, in carrying out his duties, engages in conduct that
constitutes intentional or conscientious misconduct (including but not limited
to intentional or reckless breach of fiduciary duties); or         (ii) the
Executive commits an intentional or reckless and material breach of this
Agreement or commits an intentional or reckless act of misappropriation or fraud
against the Corporation, its property, or otherwise; or         (iii) the
Executive is convicted of any felonious of act of dishonesty by a Court of
competent jurisdiction.

 

DIRECTORS AND OFFICERS

 

If the Executive is a director or officer at the relevant time, the Executive
agrees that upon termination or expiration of his employment with the
Corporation he will tender his resignation from any position he may hold as an
officer or director of the Corporation or any of its affiliated or related
companies.

 

The Corporation shall maintain such directors’ and officers’ liability insurance
for the benefit of the Executive in accordance with corporate policies and as
generally provided to the Directors of the Corporation.

 

   

  

 

[image_001.jpg]

 

The Corporation agrees that, if the Executive is made a party, or is threatened
to be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of the Corporation or is or was
serving at the request of the Corporation as a director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans,
whether or not the basis of such Proceeding is the Executive’s alleged action in
an official capacity while serving as a director, officer, member employee or
agent, the Executive shall be defended, indemnified and held harmless by the
Corporation to the fullest extent legally permitted or authorized by the
Corporation’s certificate of incorporation or bylaws against all cost, expense,
liability, and loss (including, without limitation, attorney’s fees, judgments,
fines, excise taxes or penalties and amounts paid or to be paid in settlement)
reasonably incurred or suffered by the Executive in connection therewith, and
such defense, indemnification and held harmlessness shall continue as to the
Executive even if he has ceased to be a director, member, employee or agent of
the Corporation or other entity and shall inure to the benefit of the
Executive’s heirs, executors and administrators. The Corporation shall advance
to the Executive all reasonable costs and expenses incurred by him, whether paid
or unpaid, in connection with a Proceeding within 20 days after receipt by the
Corporation of a written request for such advance. Such request shall include an
undertaking by the Executive to repay the amount of such advance if it shall
ultimately be determined that he is not entitled to be indemnified against such
cost and expenses.

 

ARBITRATION

 

All matters in difference between the parties in relation to this Agreement,
shall be referred to the arbitration of a single arbitrator, if the parties
agree upon one, otherwise to three arbitrators, one to be appointed by the
Corporation and one to be appointed by the Executive and a third to be chosen by
the first two arbitrators named before they enter upon the business of
arbitration. The award and determination of the arbitrator or arbitrators or any
of two of three arbitrators shall be binding upon the parties and their
respective heirs, executors, administrators and assigns. Each party shall be
responsible for its or his own expenses with respect to the arbitration, which
will be held in greater Seattle area.

 

MISCELLANEOUS PROVISIONS

 

The headings of the Articles and paragraphs herein are inserted for convenience
of reference only and shall not affect the meaning or construction hereof.

 

If any provision contained herein is determined to be void or unenforceable in
whole or in part, it shall not be deemed to affect or impair the validity of any
other provision herein and each such provision is deemed to be separate and
distinct.

 

This Agreement contains the entire understanding and agreement between the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto. This Agreement shall
be governed by, and construed under, the laws of California.

 

   

  

 

[image_001.jpg]

 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

 

XFit Brands, Inc.   James Bateman, Individually         Date:       By:      
Name: David Vautrin   James Bateman Title: Chief Executive Officer   President -
Sports

 

   

  

 

 

